Citation Nr: 0736733	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  03-10 619	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include a post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from 8 August to 13 September 
1968.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from April and July 1999 rating actions that 
denied service connection for PTSD.  By June 2007 
Supplemental Statement of the Case, the RO expanded the issue 
on appeal to include an acquired psychiatric disorder to 
include PTSD, and denied service connection for the expanded 
issue.

For reason expressed below, the issue on appeal is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  The VA will notify the veteran when further 
action on his part is required.


REMAND

In his April 2003 Substantive Appeal, as well as in an August 
2007 telephone conversation with a RO employee, the veteran 
requested a Board hearing before a Veterans Law Judge at the 
RO (Travel Board hearing).

To ensure full compliance with due process requirements, this 
matter is hereby REMANDED to the RO via the AMC for the 
following action:

The RO should schedule a Travel Board 
hearing for the veteran and any 
witnesses.  Notice to report for the 
hearing should be sent to the veteran, 
with a copy to his representative.  Any 
failure of the veteran to report for the 
hearing should be clearly documented for 
the record.  Thereafter, the claims 
folder should be transferred back to the 
Board in accordance with current 
appellate procedures.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the U.S. Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

